DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-11, the recitation of “wherein the second routing region extends beyond the second active circuit block in a direction parallel to a top surface of the central processing chip” is unclear because the second routing region and the second active circuit block are complement with each other.  Therefore, when the second routing region increases, the second active circuit block will decrease.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, in compliance with 35 U.S.C. 112, second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun (US 2011/0127679, of record) in view of Perino et al. (PN 6,621,155, of record).
Eun discloses, as shown in Figures, a stacked chip layout comprising:
	a central processing chip (the bottom 120Ua/La, 120Ue, or 120Lk);
	a first active circuit block (the second or the third 120Ua/La, 120Ue, or 120Lk from the bottom) over the central processing chip;
	a second active circuit block (the top 120Ua/La, 120Ue, or 120Lk) over the first active circuit block, wherein the second active circuit block overlaps the first active circuit block, and both the first active circuit block and the second active circuit block are within a perimeter of the central processing chip in a plan view;
	a first routing region (regions with 140Ua/145Ua, 140Ue/145Ue, or 140Lk/145Lk) on a same plane as the first active circuit block, wherein the first routing region is between the second active circuit block and the central processing chip;
	a second routing region (regions with 140Ua/145Ua, 140Ue/145Ue, or 140Lk/145Lk) on a same plane as the second active circuit block.
Eun does not disclose a heat dissipation element over the second active circuit block and the second routing region, wherein the second routing region is configured to convey heat generated 

Regarding claim 2, Eun and Perino et al. disclose the stacked chip layout further comprising a local electrical connection (140Ua/145Ua, 140Uc, 140Lc, 140Ue/145Ue, or 140Lk/145Lk), wherein the local electrical connection electrically connects the first active circuit block and the second active circuit block (see Figure 5A).

Regarding claim 3, Eun and Perino et al. disclose the local electrical connection (140Ua/145Ua, 140Uc, 140Lc, 140Ue/145Ue, or 140Lk/145Lk) extends through the first routing region.

Regarding claim 4, Eun and Perino et al. disclose the local electrical connection (140Ua/145Ua, 140Uc, 140Lc, 140Ue/145Ue, or 140Lk/145Lk) extends through the second routing region.



Regarding claim 6, Eun and Perino et al. disclose first routing region along with the first active circuit block formed on and connected to the substrate through the central processing chip.  It is inherent that the first routing region is configured to convey heat generated by the second active circuit block to the substrate.

Regarding claim 7, Eun and Perino et al. disclose the stacked chip layout further comprising a third routing region (regions with 140Ua/145Ua, 140Uc, 140Lc, 140Ue/145Ue, or 140Lk/145Lk) of (the second 120Ua/La, 120UcC, 120LcC, 120Ue, or 120Lk from the bottom) between the first active circuit block (the third 120Ua/La, 120UcC, 120LcC, 120Ue, or 120Lk from the bottom) and the substrate (110Ua, 110Ue, 110Lk).

Regarding claim 8, Eun and Perino et al. disclose the stacked chip layout further comprising an electrical connection (140Ua/145Ua, 140Uc, 140Lc, 140Ue/145Ue, or 140Lk/145Lk) in the third routing region (regions with 140Ua/145Ua, 140Uc, 140Lc, 140Ue/145Ue, or 140Lk/145Lk), wherein the electrical connection is electrically connected to the first active circuit block (see Figure 5A).

Regarding claim 9, Eun and Perino et al. disclose the stacked chip layout further comprising a dielectric layer (220L, 220M, 220U, 230U, 230M, 230L) between the first active circuit block and the second routing region.

Regarding claim 10, Eun and Perino et al. disclose the stacked chip layout further comprising a dielectric layer (220L, 220M, 220U, 230U, 230M, 230L) between the first active circuit block and the second active circuit block.  Eun and Perino et al. do not disclose the material of the dielectric layer is different from a material of the first routing region.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the the dielectric layer and the first routing region of Eun and Perino et al. having different materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
5.	Claims 11-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 11-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed stacked chip layout comprising a plurality of circuit block layers over a central processing chip, wherein each of the plurality of circuit block layers comprises: an active circuit block, wherein the active circuit block of each of the plurality of circuit block layers includes a first portion overlapping the active circuit block of every other circuit block layer of the plurality of circuit block layers, and a dielectric material on a same level as the active circuit block, and a global conductive element electrically connecting the central processing chip to the active circuit block of each of the plurality of circuit block .

Response to Arguments
7.	Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
It is argued, at pages 10-13 of the Remarks, that Eun does not disclose the second routing region extending beyond the second active circuit block in a direction parallel to a top surface of the central processing chip.  This argument is not convincing due to the above rejection under 35 U.S.C. 112, second paragraph.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897